Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 1 of 19 PageID #: 2524




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                    SHREVEPORT DIVISION

  JACQUELINE CARTER AS NEXT                                  CIVIL ACTION NO. 17-1289
  OF FRIEND FOR WILLIAM H. CARTER

  VERSUS                                                     JUDGE S. MAURICE HICKS, JR.

  CITY OF SHREVEPORT, ET AL.                                 MAGISTRATE JUDGE HORNSBY

                                        MEMORANDUM RULING

          Before the Court is a Motion for Summary Judgment filed by Defendants City of

  Shreveport (“Shreveport”), Corporal Louis Butler (“Butler”), Corporal Jennifer Hurst

  (“Hurst”), Corporal Julie Smith Pfender (“Pfender”), Lieutenant Joseph Dews, 1 Captain

  Debbie Strickland (“Strickland”), and Jailers Tantunika Tobin (“Tobin”), Trineice Nesbitt

  (“Nesbitt”), Barbara Norsworthy (“Norsworthy”), and Alfredo Lofton (“Lofton”). See Record

  Document 43. Plaintiff opposes the Motion. See Record Document 57. Defendants have

  filed a reply to Plaintiff’s opposition. See Record Document 77. For the reasons that

  follow, summary judgment is GRANTED IN PART and DENIED IN PART.

                              FACTUAL AND PROCEDURAL BACKGROUND

          The instant suit arises from allegedly inadequate medical care provided to William

  Carter (“Carter”) while he was jailed at the Shreveport City Jail from October 10 through

  October 18, 2016. See Record Document 20. Many of the facts central to this matter are



  1 Lieutenant Joseph Dews (“Lt. Dews”) is named as a Defendant in this action as the “Lieutenant in charge
  of the Shreveport City Jail.” See Record Document 20 at ¶4(d). However, Lt. Dews was not transferred to
  this position until nearly a year after the relevant events had transpired. See Record Document 43-13 at
  Ex. 10. Plaintiff does not contest his dismissal from this suit, and therefore all claims against Lt. Dews are
  hereby DISMISSED.



                                                 Page 1 of 19
Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 2 of 19 PageID #: 2525




  contested. In the context of this motion they must be viewed most favorably to the non-

  moving party—the Plaintiff. Thus, the Court notes that Plaintiff’s pleadings and

  memoranda accompanying this motion form the basis of its analysis.

        Carter has been paralyzed from the waist down for over a decade as a result of a

  gunshot wound to his abdomen at age sixteen and must use a wheelchair for mobility.

  See Record Document 57-1. Carter has a history of physical and mental health problems,

  including for present purposes, severe stage IV pressure ulcers (commonly known as and

  hereinafter “bed sores”) on his hip and buttocks. See id. The nature and extent of these

  bed sores require daily bandage changing and frequent turning or repositioning while in

  bed in order to prevent aggravation and possible infection of these bed sores. See Record

  Document 20 at 6.

        Carter was arrested on October 10, 2016 at his home by Pfender for the

  unauthorized use of 911, after making several phone calls to dispatch for non-emergency

  purposes. See id. at 5. He was transported to the Shreveport City Jail in a handicapped

  van by Butler and Hurst, before undergoing intake screening from Tobin, Lofton, and

  Nesbitt. See id. Carter was agitated upon his arrival, and officers were unable to complete

  the formal booking process until two days later. See Record Document 57-1. While in jail,

  Carter was kept in an isolated cell that he claims was not handicap accessible to an

  appropriate degree. See Record Document 20 at 6. Carter was not turned or repositioned

  by jailers during his eight days in the Shreveport City Jail, nor was he aided in changing

  his bandages. See id.

        On October 12, Carter was evaluated on “sick call” by Dr. Tymwa Dixon (“Dr.

  Dixon”), who provided 4x4 gauze and advised continuous bandage changes from wet to

                                         Page 2 of 19
Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 3 of 19 PageID #: 2526




  dry dressings in order to protect his bed sores from worsening. See Record Document

  57-1 at 4. Carter saw Dr. Dixon again on October 17, and although Dr. Dixon opined that

  hospitalization was not required, he did reach the decision that Carter needed more care

  than jail officials could provide. See id. The following day, Carter pled guilty to the charged

  ordinance violation, was released from custody by Norsworthy, and allowed to return

  home. See id. Immediately after his release Carter visited with his primary physician, but

  did not direct the doctor to examine his bed sores or explain that he had just spent a week

  in jail. See Record Document 57-7 at AI. Carter was ultimately hospitalized on November

  2 for the infection of his bed sores and spent nearly six weeks in the hospital, which

  Plaintiff claims had a detrimental effect on both Carter’s physical and mental health. See

  Record Document 20 at 7.

         Carter’s mother is the Plaintiff in this suit. On behalf of her son, she claims

  Defendants (1) failed to provide medical care in violation of her son’s constitutional rights,

  (2) violated her son’s rights under the Americans with Disabilities Act (“ADA”), and (3)

  were negligent under Louisiana law. See Record Document 20.

                                        LAW AND ANALYSIS

         I.     Summary Judgment Standard

         Summary judgment is proper when “there is no genuine dispute as to any material

  fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

  genuine dispute of material fact exists if the record, taken as a whole, could lead a rational

  trier of fact to find for the non-moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S.

  242, 248, 106 S. Ct. 2505, 2510 (1986). When reviewing a motion for summary judgment,


                                           Page 3 of 19
Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 4 of 19 PageID #: 2527




  the court must view “all facts and inferences in the light most favorable to the non-moving

  party.” Romero v. City of Grapevine, Texas, 888 F.3d 170, 175 (5th Cir. 2018). But the

  non-moving party “cannot defeat summary judgment with conclusory allegations,

  unsubstantiated assertions, or only a ‘scintilla of evidence.’” Hathaway v, Bazanay, 507

  F.3d 312, 319 (5th Cir. 2007).

         II.    Analysis

         In the instant Motion, Defendants argue officers were not “deliberately indifferent”

  to Carter’s medical needs, and thus did not deprive him of his constitutional rights in

  violation of 42 U.S.C. § 1983. See Record Document 43. If these claims withstand

  summary judgment, Defendants stress the defense of qualified immunity should apply

  and protect them from suit. See id. Additionally, Defendants argue the causation element

  is lacking for both Plaintiff’s § 1983 and state law negligence claims. See id. Finally,

  Defendants argue the City of Shreveport did not violate the ADA. See id.

                A. Deliberate Indifference

         The United States Supreme Court has held “deliberate indifference to a prisoner’s

  serious illness or injury states a cause of action under § 1983.” Estelle v. Gamble, 429

  U.S. 97, 105, 97 S. Ct. 285, 291 (1976); see also Hare v. City of Corinth, 74 F.3d 633,

  636 (5th Cir. 1996). The test for deliberate indifference is a subjective one, requiring that

  prison officials (1) were aware of facts from which an inference of excessive risk to the

  prisoner’s health could be drawn and (2) actually drew an inference that such potential

  for harm existed. See Herman v. Holiday, 238 F.3d 660, 664 (5th Cir. 2001); see also

  Farmer v. Brennan, 511 U.S. 825, 837, 114 S. Ct. 1970, 1979 (1994). Such a showing


                                          Page 4 of 19
Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 5 of 19 PageID #: 2528




  requires evidence that officials “refused to treat him, ignored his complaints, intentionally

  treated him incorrectly, or engaged in any similar conduct that would clearly evince a

  wanton disregard for any serious medical needs.” Domino v. Texas Dept. of Criminal

  Justice, 239 F.3d 752, 756 (5th Cir. 2001). “Deliberate indifference is an extremely high

  standard to meet.” Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985).

         Plaintiff’s suit claims each of the officers Carter encountered failed to provide him

  sufficient medical care for his bed sores. 2 See Record Document 20. Consequently,

  Defendants’ Motion for Summary Judgment discusses each individual’s role in the

  relevant events. See Record Document 43. The named officers, with the exception of

  Strickland, can be grouped according to whether their interactions with Carter occurred

  during his arrest or while he was jailed. The Court will analyze Plaintiff’s deliberate

  indifference claims against the officers according to this grouping, prior to discussing

  Plaintiff’s claims against Strickland and the City of Shreveport.

                         i.       Arresting Officers

         Cpls. Butler, Hurst, and Pfender participated in Carter’s arrest on October 10,

  2016. Butler was the officer responsible for transporting Carter to the Shreveport City Jail

  in a handicapped van. See Record Document 57 at 4. Hurst was the initial officer to

  interact with Carter, responding to the 911 calls that ultimately led to his arrest. See

  Record Document 43-1 at 18. She was at the end of her shift and handed off the scene

  to Pfender but informed the supervising sergeant on-scene of Carter’s bed sores. See




  2 The Fifth Circuit has held a paraplegic’s bed sores represent a serious injury for § 1983 deliberate
  indifference claims. See Lawson v. Dallas County, 286 F.3d 257, 282 (5th Cir. 2002).

                                              Page 5 of 19
Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 6 of 19 PageID #: 2529




  Record Document 57 at 5. Pfender was the arresting officer on-scene and was also

  informed by Hurst and Plaintiff of Carter’s bed sores. See Record Document 57 at 3.

         Plaintiff argues each of these officers were aware of Carter’s open and

  deteriorating bed sores at the time of his arrest and should have called the Shreveport

  Fire Department, in accordance with department policy, to determine whether Carter

  should be taken to a hospital or jail. See id. at 3-5. Defendants argue a serious medical

  situation was not present, as evidenced by Carter’s presence at home at the time of his

  arrest, and nevertheless, none of the officers could have been aware of such a serious

  situation prior to transportation. See Record Document 43-1 at 17-19.

         Examining the summary judgment evidence in the light most favorable to the

  Plaintiff, a genuine dispute of material fact remains and the claims against the arresting

  officers must be permitted to proceed. According to several officer depositions, if an

  individual has open wounds at the time of arrest, it is department policy to call the

  Shreveport Fire Department to determine whether the individual shall be taken to a

  hospital instead of jail. See Record Document 57-2 at Ex. JH; 57-3 at Ex. LB; 57-7 at Ex.

  AC; 57-7 at Ex. DS. Deposition evidence presented thus far indicates that Plaintiff

  informed officers of the severity of her son’s bed sores prior to his transportation to jail.

  See Record Document 43-15. Pfender admits Plaintiff told her of her son’s open bed

  sores. See Record Document 43-20. Hurst is seen on video discussing Carter’s bed sores

  that were “down to the bone” with her supervising sergeant. See Record Document 57-2

  at Ex. JH. While Butler stresses he never heard any discussion of bed sores at the scene,

  he did discuss the possibility of taking Carter to a hospital with Pfender while at the

  Shreveport City Jail shortly after delivering Carter, and acknowledges that any officer who

                                          Page 6 of 19
Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 7 of 19 PageID #: 2530




  becomes aware of an open wound should call the Shreveport Fire Department. See id.

  at Ex. JDP; 57-3 at Ex. LB.

         Carter’s bed sores were certainly not visible to officers at the time of arrest, nor

  were they ever explicitly asked to take him to a hospital for treatment. See Record

  Document 43-20. Given that Carter was residing at home prior to his arrest, he may not

  have required hospitalization at that time. See Record Document 43-14. Nevertheless,

  department policy required the Shreveport Fire Department to be called to medically

  evaluate Carter prior to his transportation to jail. This possibility was discussed by officers,

  who ultimately opted to let the jailers decide the proper place for Carter rather than decide

  for themselves. See Record Document 43-19; Record Document 43-21. While the

  arresting officers may be able to demonstrate they lacked the required subjective refusal

  to medically care for Carter at trial, a factual dispute as to whether deliberate indifference

  was exercised still remains at this stage.

                        ii.     Shreveport City Jail Officers

         Jailers Tobin, Nesbitt, Norsworthy, and Lofton each interacted with Carter over the

  course of his eight days in jail. See Record Document 20 at ¶6. Tobin and Lofton were

  intake officers, with Lofton and Nesbitt performing the intake screening. See id.

  Norsworthy released Carter from jail on October 18. See id. at ¶ 11.

         Plaintiff argues each of these officers were aware of Carter’s bed sores and failed

  to provide adequate medical care leading to their deterioration. See Record Document

  57 at 10. Specifically, Plaintiff believes the Jailers should have repeatedly repositioned

  Carter and assisted him in changing his bandages. See id. Defendants argue Carter was


                                           Page 7 of 19
Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 8 of 19 PageID #: 2531




  able to prevent deterioration through self-repositioning and showering, never asked for

  assistance with his bandages, and was combative with officers to the extent they could

  not aid him. See Record Document 43-1 at 20-22.

         At this stage, the facts presented preclude summary judgment. Carter’s limited

  mobility was certainly apparent to officers upon his arrival at the Shreveport City Jail.

  When changing into his orange jumpsuit, Carter’s wounds would have been noticed. See

  Record Document 57-8. According to Plaintiff, she called the Jail daily to inquire about

  her son and his bed sores. See Record Document 43-15. Even given Carter’s behavior

  and jailers’ inability to properly screen him until October 12, documentation shows that he

  alerted officers of his bed sores on this date. See Record Document 43-6; 57-15. He was

  subsequently placed on “sick call” and evaluated by Dr. Dixon, who gave him gauze and

  recommended daily wet to dry dressing changes to prevent infection. See Record

  Document 43-10. Dr. Dixon included in his instructions that Carter would require

  assistance with his dressing changes. See Record Document 57-5 at Ex. TD-1.

         Carter states he asked a guard how he could be expected to change his bandages

  himself. See Record Document 57-6 at Ex. WC. Jailers were aware that Carter had

  dressing changes in his cell, and many officers have recognized Carter would have had

  difficulty changing his bandages on his backside due to his paralysis. See Record

  Document 57-5 at Ex. SB; 57-7 at Ex. AC; 57-4 at Ex. TT. It remains unclear whether the

  Jailers were aware of the worsening of Carter’s bed sores, given the possibility of a stench

  and the supervision of Carter while in the shower throughout his stay. See Record

  Document 57-6 at Ex. WC; 43-27.




                                         Page 8 of 19
Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 9 of 19 PageID #: 2532




         Once again, Defendants may be able to prove they were unaware of the severity

  of Carter’s wounds or his inability to care for himself to prevent their deterioration. They

  may also demonstrate they were unable to treat Carter due to his argumentative behavior.

  However, these disputes are best resolved by the trier of fact, rather than at the summary

  judgment level.

                        iii.   Supervisor Liability

         To establish supervisor liability under § 1983, a plaintiff must show (1) failure to

  supervise or train subordinate employees, (2) a causal connection between this failure

  and the deprivation of rights, and (3) the failure to supervise or train amounted to

  deliberate indifference to plaintiff’s constitutional rights. See Roberts v. City of Shreveport,

  397 F.3d 287, 292 (5th Cir. 2005). Thus, while a supervisor may have no direct contact

  with an injured plaintiff, his or her liability may stem from the acts or omissions of

  subordinates. See Doe v. Taylor Ind. Sch. Dist., 15 F.3d 443, 453 (5th Cir. 1994).

         Strickland is the lead supervisor of the Shreveport City Jail. See Record Document

  57-7 at Ex. DS. Although she has no recollection of interacting with Carter while he was

  imprisoned, she recognizes that she directly supervises the jail officers responsible for

  his medical care. See id. According to Strickland, her subordinates were not subject to

  training on how to medically care for handicapped individuals, despite receiving an

  estimated three to four wheelchair individuals per month. See id. Perhaps consequently,

  Strickland is adamant throughout her deposition that it is against the policy of the

  Shreveport City Jail to accept and house any wheelchair-bound individuals, regardless of

  their health status. See id. She believes the Jail cannot adequately care for these



                                           Page 9 of 19
Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 10 of 19 PageID #: 2533




   individuals and states that had she known Carter was being housed in her Jail, she would

   have ordered him transferred to a hospital immediately. See id.

            In direct contravene to these orders, Carter was not only admitted into the Jail

   despite his disability, but he was allowed to remain under the supervision of Strickland’s

   jailers for over a week. According to Plaintiff, this lengthy stay without proper medical

   attention led Carter’s bed sores to worsen and ultimately required hospitalization. Clearly

   a disconnect between Strickland and her subordinates existed with respect to her

   instructions as to accepting and housing handicapped individuals. There is a genuine

   dispute of material fact as to Strickland’s failure to train her officers as to this policy and

   the lack of supervision as to the implementation of it. Trial is the appropriate stage to hear

   evidence as to why this occurred. As such, summary judgment cannot be granted with

   respect to Strickland.

                         iv.    Municipal Liability

            The Fifth Circuit has held supervisor and municipal liability follow the same

   standard, as either may be liable if it “supervises its employees in a manner that manifests

   deliberate indifference to the constitutional rights of citizens.” Doe v. Taylor Ind. Sch. Dist.,

   15 F.3d 443, 453 (5th Cir. 1994). To succeed in holding a municipality liable for deliberate

   indifference, the plaintiff must establish not only that an employee of the municipality

   acted with subjective indifferent intent, but also that the employee’s actions resulted from

   a policy or custom adopted or maintained with objective deliberate indifference to

   constitutional rights. See Olabisiomotosho v. City of Houston, 185 F.3d 521, 526 (5th Cir.

   1999).



                                            Page 10 of 19
Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 11 of 19 PageID #: 2534




          Plaintiff argues the City of Shreveport’s deliberate indifference to the medical

   needs of its prisoners is visible through its inconsistent policy towards jailers changing

   bandages and its lack of a nurse position. See Record Document 57 at 20. Defendants

   argue that Plaintiff cannot establish any individual officer was deliberately indifferent, nor

   does Plaintiff demonstrate that the lack of a nurse position constitutes deliberate

   indifference. See Record Document 43-1 at 22-23; Record Document 77 at 6.

          As has been discussed, a genuine dispute of material fact remains with respect to

   whether municipal employees acted with subjective indifferent intent. However, a similar

   dispute does not exist as to whether the officers’ lack of action flowed from a policy or

   custom of the City of Shreveport, and therefore, a § 1983 action against the municipality

   may not proceed.

          Plaintiff has produced evidence that jailing officers receive only basic first aid

   training and their changing of bandages on prisoners is prohibited. See Record Document

   57-2 at Ex. JS. Strickland’s desire for an on-site nurse to provide more consistent in-

   house medical care and Jail Commander Joe Smith’s rejection of this proposal are also

   documented. See id; Record Document 57-7 at Ex. DS. However, the municipal policies

   in place—Dr. Dixon’s weekly schedule and required transfer to a hospital for serious

   medical situation—do not reflect deliberate indifference. To the contrary, together these

   policies should afford prisoners adequate medical care either through a licensed

   physician at the Jail itself or a nearby hospital. The alleged failure of these policies as it

   pertains to Carter may have been the result of the individual Defendants’ actions, but the

   injuries he suffered were not the result of objective deliberately indifferent policies




                                           Page 11 of 19
Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 12 of 19 PageID #: 2535




   adopted by the City of Shreveport. As such, summary judgment with respect to Plaintiff’s

   § 1983 claims against the municipality is hereby GRANTED.

                        v.     Qualified Immunity

          Although factual disputes still remain with respect to Plaintiff’s claims of deliberate

   indifference, the defense of qualified immunity could prevent these claims from

   progressing forward. Qualified immunity protects government officials against individual

   liability for civil damages, “insofar as their conduct does not violate clearly established

   statutory or constitutional rights of which a reasonable person would have known.”

   Pearson v. Callahan, 555 U.S. 223, 231, 129 S.Ct. 808 (2009). A two-pronged analysis

   is used to evaluate whether a defendant is entitled to qualified immunity and asks whether

   “the officer’s conduct violated a constitutional right, and whether the right at issue was

   clearly established at the time of the alleged misconduct.” McCreary v. Richardson, 738

   F.3d 651, 654 (5th Cir. 2013).

          A qualified immunity defense alters the usual summary judgment burden of proof,

   by shifting it to the plaintiff, who then “must rebut the defense by establishing a genuine

   fact issue as to whether the official’s allegedly wrongful conduct violated clearly

   established law.” Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010). Although the

   plaintiff bears the burden of negating qualified immunity, all inferences remain drawn in

   his favor. See id.

          As has already been established, a genuine dispute of material fact exists as to

   whether Defendants acted with deliberate indifference toward Carter’s serious medical

   needs in violation of his constitutional rights. Nevertheless, the Court must still determine


                                          Page 12 of 19
Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 13 of 19 PageID #: 2536




   the appropriateness of qualified immunity by asking whether “the defendant’s actions

   were ‘objectively reasonable’ in light of ‘law which was clearly established at the time of

   the disputed action.’” Id; Collins v. Ainsworth, 382 F.3d 529, 537 (5th Cir. 2004). The Fifth

   Circuit has held that pretrial detainees have a clearly established Fourteenth Amendment

   right not to be denied, by deliberate indifference, attention to serious medical needs. Hare,

   74 F.3d at 650.

          The deposition evidence reveals widespread awareness by the jailing officers of

   this right. See Record Document 57-4 at Ex. TT; 57-3 at Ex. LB. Many recognize the

   practical difficulties Carter would have experienced if he were tasked with changing his

   bandages himself, given their location and his disability. See Record Document 57-7 at

   Ex. AC; 43-23. Although the arresting officers may have a stronger argument for the

   reasonableness of taking Carter to jail and allowing the jailers to decide whether a hospital

   was a more appropriate destination, the stated policy of calling the Shreveport Fire

   Department to make that determination was not followed. See Record Document 57-3 at

   Ex. LB; 57-2 at Ex. JH. Given the evidence presented thus far, viewed in Plaintiff’s favor,

   the Court cannot grant qualified immunity to Defendants at this stage.

                 B. Causation

          Defendants’ Motion makes the additional argument that Carter’s time in the

   Shreveport City Jail cannot be established as the cause for the deterioration of his bed

   sores. See Record Document 43-1 at 23. As a result, they argue, Defendants cannot be

   liable under § 1983 for failure to provide medical care nor under state law negligence

   principles. See id. at 24. Although Plaintiff does not independently address the issue of

   causation, she does allege the officers’ failure to adequately treat Carter worsened the

                                          Page 13 of 19
Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 14 of 19 PageID #: 2537




   state of his bed sores throughout her opposition. See Record Document 57. In reply,

   Defendants reiterate summary judgment is appropriate because Plaintiff has failed to

   provide medical expert testimony demonstrating the size and condition of Carter’s

   wounds worsened between his pre-jail hospital visit and his subsequent stay for an

   infection. See Record Document 77 at 7.

         Since his paralysis at age sixteen, Carter has suffered from bed sores and required

   daily assistance from the Plaintiff, his mother. See Record Document 43-14. In her

   opinion, Carter’s bed sores were the worst she had ever seen them after his release from

   jail, and she estimates they had grown in size by approximately 15% since his arrest. See

   Record Document 43-15; Record Document 66. Carter was seen at CHRISTUS Health

   prior to his arrest on September 15, 2016, and no infection of his bed sores was reported.

   See Record Document 57-9. Carter’s primary physician, Dr. Ibrahim, saw Carter

   immediately following his jail stint, but was not directed to examine his bed sores. See

   Record Document 43-16. Dr. Ibrahim’s deposition testimony recognizes infrequent

   bandage changes or movement while in jail could have led to infection. See Record

   Document 57-7 at Ex. AI. However, Dr. Ibrahim also acknowledges that Carter’s infection

   may have developed between his time in jail and his hospitalization on November 2. See

   Record Document 57-7 at Ex. AI. During this hospitalization stint, Carter explained to

   doctors on November 5 that his treatment lapsed during a recent eight-day stay in jail,

   where he was unable to receive the care he normally does from Plaintiff. See Record

   Document 57-10.

         Defendants urge the Court to grant summary judgment on the issue of causation

   and dismiss Plaintiff’s claims due to a lack of expert medical testimony demonstrating

                                         Page 14 of 19
Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 15 of 19 PageID #: 2538




   deterioration of Carter’s wounds occurred while he was in jail. See Record Document 77

   at 7-8. In support, they cite to several cases where such a lack of expert evidence was

   fatal to plaintiffs’ showings of causation. See id. However, these and other cases within

   this Circuit stand for the proposition that medical expert testimony is necessary when the

   issue of causation cannot be established without such testimony because the matters are

   “not within the common knowledge of a layperson.” Patton v. Boston Scientific Corp.,

   2018 WL 4760846 at *2 (W.D. La. Oct. 2, 2018); see also Hamburger v. State Farm Mut.

   Auto. Ins. Co., 361 F.3d 875, 885 (5th Cir. 2004).

          The cases Defendants cite are distinguishable from the instant matter in that they

   involve complex medical issues outside the knowledge and observation of a layperson.

   See generally Bordenave v. Delta Air Airlines, Inc., 2020 WL 377017 (M.D. La. Jan. 23,

   2020) (granting summary judgment for failure to present medical expert testimony when

   causation issues of degeneration were raised); In re Vioxx Products Liability Litig., 2014

   WL 1918048 (E.D. La. May 12, 2014) (plaintiff suffered transient ischemic attack from

   adverse reaction to defendant’s prescription drugs); Patton, 2018 WL 4760846 (products

   liability action after medical product fractured during heart procedure and remained inside

   plaintiff’s body). The medical issues presented here—bed sores and wound infections—

   can be testified to by someone without formal medical training. Plaintiff’s daily care routine

   for her son, which has spanned over a decade, makes her all the more fitting as a proper

   witness.

          In further aid of their causation argument, Defendants point to Carter’s lengthy

   history of bed sores, as well as other possible causes of infection such as poor nutrition

   and suspect hygiene practices, discussed in the expert report of Dr. Inglese. See Record

                                           Page 15 of 19
Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 16 of 19 PageID #: 2539




   Document 43-1 at 23; 43-35 at Ex. 30-B. The testimony of Plaintiff and Dr. Ibrahim must

   be viewed as sufficient to establish a genuine factual dispute on the issue of causation.

   As such, Defendant cannot be granted summary judgment, and Plaintiff’s § 1983 and

   state law negligence claims may proceed.

                 C. ADA Claim

          Finally, Defendants seek summary judgment on Plaintiff’s claims against

   Shreveport alleging violation of Carter’s rights under the Americans with Disabilities Act

   and the Rehabilitation Act. See Record Document 43-1 at 24. Title II of the ADA provides

   that “No qualified individual shall, by reason of such disability, be excluded from

   participation in or be denied the benefits of the services, programs, or activities of a public

   entity.” 42 U.S.C. § 12132. Public entities have been defined to include local governments

   and their instrumentalities, including jails. See Cadena v. El Paso County, 946 F.3d 717,

   723 (5th Cir. 2020). Within jails, health care has been recognized as a service, program,

   or activity of a public entity. See Pennsylvania Department of Corrections v. Yeskey, 524

   U.S. 206, 210 (1998).

          The ADA also “imposes upon public entities an affirmative obligation to make

   reasonable accommodations for disabled individuals.” Bennett-Nelson v. Louisiana Bd.

   of Regents, 431 F.3d 448, 454 (5th Cir. 2005). “To succeed on a failure-to-accommodate

   claim, a plaintiff must prove: (1) he is a qualified individual with a disability; (2) the

   disability and consequential limitations were known by the covered entity; and (3) the

   entity failed to make reasonable accommodations.” Ball v. LeBlanc, 792 F.3d 584, 596,

   n.9 (5th Cir. 2015). Although plaintiffs usually alert defendants of their disability and

   request accommodations in direct and specific terms, an individual may prevail by

                                           Page 16 of 19
Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 17 of 19 PageID #: 2540




   showing that the disability and consequential accommodations were “open, obvious, and

   apparent.” Windham v. Harris County, Texas, 875 F.3d 229, 236 (5th Cir. 2017).

          Plaintiff specifically argues Shreveport failed to accommodate Carter by turning or

   rolling him in bed throughout the day and night, providing a jail bed that would allow Carter

   to turn himself or get out of bed, or a special mattress that would create air flow between

   his body and the bedding. See Record Document 20 at ¶16. Plaintiff argues the Jailers’

   failure to assist him in changing his bandages also comprises this claim. See Record

   Document 57 at 21. In their Motion for Summary Judgment, Defendants take issue with

   Plaintiff’s argument for a special mattress and argue the Jail’s accommodations have

   been sufficient for other wheelchair-bound inmates in the past. See Record Document

   43-1 at 24-25. They also argue Carter never asked for help and strongly contest whether

   Carter’s need for assistance in treating his bed sores was open and obvious to the degree

   that officers should have known to accommodate him. See Record Document 77 at 10.

          Without question, Carter is a qualified individual under the ADA deserving of

   reasonable accommodations known by Defendants. While Defendants argue they could

   not have known Carter’s paralysis would limit him from caring for his own bed sores, the

   evidence presented thus far suggests otherwise. Plaintiff informed Defendants at the

   scene of Carter’s bed sores and called the Shreveport City Jail daily to inquire as to their

   condition. See Record Document 43-15. Several jailing officers expressed their

   reasonable belief that Carter would have had difficulty changing his own bandages due

   to his paralysis. See Record Document 57-4 at Ex. TT; 57-7 at Ex. AC. Dr. Dixon himself

   included in his care instructions that Carter would require assistance with his dressing

   changes. See Record Document 57-5 at Ex. TD-1. Finally, Carter’s sworn deposition

                                          Page 17 of 19
Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 18 of 19 PageID #: 2541




   states he asked at least one officer how he would be expected to change his own

   bandages. See Record Document 57-6 at Ex. WC. The evidence thus far suggests that

   Defendants were aware of Carter’s inability to change his own bandages due to his

   disability and could have assisted him in doing so.

         However, Carter’s claims for accommodations in the form of a different jail bed or

   special mattress lack support. Carter never requested such an accommodation, and any

   awareness of such a product by officers is unlikely. Further, Carter himself admits to

   sleeping on his couch at home; thus, such a mattress or bed was not truly necessary to

   protect his bed sores. See Record Document 43-14. Nevertheless, an unresolved factual

   dispute remains to whether Defendants should have reasonably accommodated Carter

   through frequent repositioning or daily bandage changes to prevent his bed sores from

   worsening. Plaintiff’s ADA claims with respect to these health services may proceed to

   the trier of fact, however, the special bed or mattress accommodation claims cannot.

                                            CONCLUSION

         Genuine disputes of material fact still exist with respect to each of Plaintiff’s claims

   against the individual Defendants, with the exception of those against Lieutenant Joseph

   Dews. However, no such dispute exists as to Plaintiff’s § 1983 claim against the City of

   Shreveport and summary judgment is appropriate. Consequently, Defendants’ Motion for

   Summary Judgment is hereby GRANTED IN PART and DENIED IN PART.

         An order consistent with the terms of this Memorandum Ruling shall issue

   herewith.




                                          Page 18 of 19
Case 5:17-cv-01289-SMH-MLH Document 81 Filed 01/21/21 Page 19 of 19 PageID #: 2542




           THUS DONE AND SIGNED in Shreveport, Louisiana on this 21st day of January,

   2021.




                                       Page 19 of 19
